DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display” (e.g., claims 8, 18 and 20), the display being foldable to different shapes (e.g., claims 8, 18 and 20), transmitter (e.g., claim 9), receiver (e.g., claim 9), “speaker” (e.g., claim 9), “microphone” (e.g., claim 9), “battery” (e.g., claim 9), and case (e.g., claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Progl (US 5847925).
Regarding claim 1, Progl discloses (Figs.1-4):
A heat transfer system comprising: a first vapor chamber (18); a second vapor chamber (30) spaced from (See Figs.1 and 4) the first vapor chamber (18); and a flexible thermal strap (28) coupled to both the first vapor chamber (18) and the second vapor chamber (30), wherein the flexible thermal strap (28) is in thermal communication with both the first (18) and second (30) vapor chambers (Flexible Thermal Strap Thermally Coupled to First Vapor Chamber and Second Vapor Chamber: Col.7 Lns.20-23); and the flexible thermal strap (28) is configured to permit the second vapor chamber (30) to rotate relative to the first vapor chamber (18) (Col.8 Lns.35-40 and Fig.1: the flexible thermal strap 28 allows the second vapor chamber 30 to rotate relative to the first vapor chamber 18 so that the display section 14 can rotate between an open and closed position).
Regarding claim 10, Progl discloses (Figs.1-4):
A heat transfer system comprising: a first heat exchanger (18) configured to be fixed to a first portion (See Fig.1: area where 18 contacts 20) of a mobile device (10); a second heat exchanger (30) configured to be fixed to a second portion (See Fig.1: area where 30 contacts 32) of the mobile device (10); and a thermal strap (28) coupled to both the first heat exchanger (18) and the second heat exchanger (30), the thermal strap (28) having at least one layer of graphite core material (Col.4 Lns.12-13: the flexible thermal strap 28 is made from a carbon fiber, which is also known in the art as graphite fiber, which means its core material is made out of graphite, and thus having at least one layer of graphite core material), wherein the thermal strap (28) is configured to flex when the mobile device (10) is flexed (See Abstract: when the mobile device 10 is rotated/flexed from the closed position to the opened position, the thermal strap will experience torsion, and will thus flex, in order to rotate the second heat exchanger 30 into the open position).
Regarding claims 2 and 12, Progl further discloses:
(Claim 2) Wherein the flexible thermal strap (28) is disposed between (See Fig.1) the first vapor chamber (18) and the second vapor chamber (30) in at least one rotational position (Fig.1: the open position of the device 10 defines a rotational position of the second vapor chamber 30 relative to the first vapor chamber 18) of the first vapor chamber (18) with respect to the second vapor chamber (30).
(Claim 12) Wherein the thermal strap (28) is disposed between the first heat exchanger (18) and the second heat exchanger (30) in at least one rotational position (See Fig.1: the open position of the mobile device 10 defines the “at least one rotational position”) of the first heat exchanger (18) with respect to the second heat exchanger (30).
Regarding claims 3 and 13, Progl further discloses:
(Claim 3): Wherein the flexible thermal strap (28) is attached at opposite ends (See Fig.4: flexible thermal strap 28 is attached at ends 18A, 30A of the first and second vapor chambers 18,30 respectively) to the first vapor chamber (18) and the second vapor chamber (30).
(Claim 13): Wherein the thermal strap (28) is coupled at opposite ends (See Fig.4: flexible thermal strap 28 is attached at ends 18A, 30A of the first and second heat exchangers 18,30 respectively) to the first heat exchanger (18) and the second heat exchanger (30).
Regarding claim 4, Progl further discloses:
Wherein the flexible thermal strap (28) comprises graphite (Col.4 Lns.12-13: the flexible thermal strap 28 is made from a carbon fiber, which is also known in the art as graphite fiber, which means that it must consist of graphite).
Regarding claims 5 and 15, Progl further discloses:
(Claim 5): Wherein the flexible thermal strap (28) comprises a stack of flexible sheets of thermally-conductive material (Col.4 Lns.12-13: the flexible thermal strap 28 is made from a plurality of thermally conductive carbon fibers/sheets, and each carbon fiber/sheet is weaved/stacked on top of another carbon fiber other in order to form the flexible thermal strap 28).
(Claim 15): wherein the thermal strap (28) comprises a stack of flexible sheets of thermally conductive material (Col.4 Lns.12-13: the flexible thermal strap 28 is made from a plurality of thermally conductive carbon fibers/sheets, and each carbon fiber/sheet is weaved/stacked on top of another carbon fiber other in order to form the flexible thermal strap 28).
Regarding claims 6 and 16, Progl further discloses:
(Claim 6): Wherein the flexible thermal strap (28) is configured to permit the second vapor chamber (30) to rotate through a range of at least 90 degrees relative to the first vapor chamber (18) (Col.8 Lns.21-23).
(Claim 16): Wherein the thermal strap (28) is configured to permit the second heat exchanger (30) to rotate through a range of at least 90 degrees relative to the first heat exchanger (18) (Col.8 Lns.21-23).
Regarding claims 8 and 18, Progl further discloses:
(Claim 8) A display (14) in thermal communication with either or both the first vapor chamber (18) and the second vapor chamber (30) (Figs.1-3: the display 14 is in thermal communication with the vapor chambers 18,30 so that heat is dissipated via the back 14D of the display 14); wherein the display (14) is foldable to different shapes corresponding to different rotational positions of the second vapor chamber (30) relative to the first vapor chamber (18) (Fig.1: as described by the claim, the display 14 is foldable into different shapes in correspondence to different rotational positions of the second vapor chamber 30 relative to the first vapor chamber 18).
(Claim 18) A display (14) in thermal communication with either or both the first heat exchanger (18) and the second heat exchanger (30) (Figs.1-3: the display 14 is in thermal communication with the vapor chambers 18,30 so that heat is dissipated via the back 14D of the display 14); wherein the display (14) is foldable to different shapes corresponding to different rotational positions of the second heat exchanger (30) relative to the first heat exchanger (18) (Fig.1: as described by the claim, the display 14 is foldable into different shapes in correspondence to different rotational positions of the second vapor chamber 30 relative to the first vapor chamber 18).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Progl (US 5847925) in view of Holung (US 20170192467).
Regarding claims 7 and 17, Progl further discloses:
Wherein the flexible thermal strap (28) is configured to permit the second vapor chamber (30) to rotate through a range of at least 120 degrees relative to the first vapor chamber (18) (Figs.1 and 4, and Col.8 Lns.21-23: the sleeve 40, which is wrapped on the flexible thermal strap 28, allows the second vapor chamber 30 to rotate through a range of at least 120 degrees relative to the first vapor chamber 18 via the flexible thermal strap 28).
However, Progl does not disclose:
See next page→
(Claim 7): Wherein the flexible thermal strap is configured to permit the second vapor chamber to rotate through a range of at least 180 degrees relative to the first vapor chamber.
(Claim 17): Wherein the thermal strap is configured to permit the second heat exchanger to rotate through a range of at least 180 degrees relative to the first heat exchanger.
Holung however teaches (Fig.1):
A laptop (100) whose display (140) can rotate through a range of at least 180 degrees relative to a base (120) (Rotatable range of at least 180 degrees: [0073]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Holung to modify the device of Progl such that the flexible thermal strap permits the second vapor chamber/heat exchanger to rotate through a range of at least 180 degrees relative to the first vapor chamber/heat exchanger (and thus also permit the display 14 of Progl to rotate through a range of at least 180 degrees relative to the base 12), as respectively claimed in claims 7 and 17, in order to increase the viewing range of the mobile device of Progl, and thus make the mobile device more adaptable to a user’s viewing preference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Progl (US 5847925) in view of Lin (US 20180329464) and in further view of McKaskle (US 20170229147).
Regarding claim 9, Progl further discloses:
A case (12) at least partially enclosing (See Fig.1) the first vapor chamber (18).
However, Progl does not teach:
A transmitter; a receiver; a speaker; a microphone; a battery coupled to and adapted to supply power to the display, the transmitter, the receiver, the speaker, and the microphone; and a case at least partially enclosing the first and second vapor chambers, the battery, the transmitter, the receiver, the speaker, and the microphone.
Lin however teaches (Figs.1-5):
A case (10) at least partially enclosing the first (42) and second (44) tubes (Figs.1 and 5: the case partially encloses portion 441 of the second tube 44 and completely encloses first tube 42).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lin to modify the device of Progl such that the case partially encloses the first and second vapor chambers in order to provide a simpler means of assembling the vapor chambers and flexible thermal strap to the mobile device (i.e., by providing the flexible thermal strap and a portion of the second vapor chamber within the case, it becomes easier to install the thermal strap within the mobile device since the thermal strap only has to be installed within the case as opposed to both the case and the display as disclosed by Progl).
However, the above combination would still fail to teach:
A transmitter; a receiver; a speaker; a microphone; a battery coupled to and adapted to supply power to the display, the transmitter, the receiver, the speaker, and the microphone; and a case at least partially enclosing the battery, the transmitter, the receiver, the speaker, and the microphone.
McKaskle however teaches (Fig.1B):
A transmitter (106); a receiver (108); a speaker (116); a microphone (118); a battery (122) coupled to and adapted to supply power to the display (112), the transmitter (106), the receiver (108), the speaker (116), and the microphone (118) (Fig.1B: the battery/power supply 122 supplies power to the display 112, transmitter 106, receiver 108, speaker 116, and the microphone 118).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of McKaskle to further modify the device of modified Progl such that it has a transmitter, receiver, speaker, microphone, and a battery that provides power to the transmitter, receiver, speaker, microphone and arrange them such that the case at least partially encloses the first and second vapor chambers, the battery, the transmitter, the receiver, the speaker, and the microphone, as claimed, in order to optimize the usability of the mobile device of modified Progl (i.e., allow the user to do more with the mobile device due to the extra components stored within the mobile device).
Furthermore, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Progl (US 5847925) in view of Shimura (WO 2004029532).
Regarding claim 11, Progl does not disclose:
Wherein the mobile device comprises a portable phone.
Shimura however teaches (Fig.3):
A heat transfer system (See Fig.3) that is used in a portable phone (See Claim 21 of Attached Translation).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shimura to modify the device of Progl such that the mobile device comprises a portable phone, as claimed, in order to provide an alternative means of providing the improved heat dissipation assembly as disclosed by Progl (Col.4 Lns.3-9).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 19 and 21, and at least in part, because claims 19 and 21 recite the limitations: 
(Claim 19): “a first top cover sheet extending past an end of the first frame, and a first bottom cover sheet extending past the end of the first frame… a second top cover sheet extending past an end of the second frame, and a second bottom cover sheet extending past the end of the second frame… wherein the first top cover sheet, the second top cover sheet, the first bottom cover sheet, and the second bottom cover sheet each extend over a portion of the thermal strap”.
(Claim 21): “a first top cover sheet coupled to the first vapor chamber… a second top cover sheet coupled to the second vapor chamber… and a via extending through the flexible thermal strap and coupled to both the flexible thermal strap and the first top cover sheet”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 19 and 21, are believed to render said claims 19 and 21, and all claims depending therefrom (claims 20 and 22-27) allowable over the prior art references of record, taken either alone or in combination, subject to the obviation of the objections noted above.
Regarding claim 19, Progl (US 5847925) is believed to be the closest prior art reference.  Progl discloses (Figs.1-4) a heat transfer system (Fig.1) comprising: a first vapor chamber (18); a second vapor chamber (30); and a thermal strap (28).
However, Progl fails to disclose, at least, the aforementioned allowable subject matter of claim 19.
Regarding claim 21, Progl (US 5847925) is also believed to be the closest prior art reference.  Progl discloses (Figs.1-4) a heat transfer system comprising: a first vapor chamber (18); a second vapor chamber (30) spaced from (See Figs.1 and 4) the first vapor chamber (18); a flexible thermal strap (28) coupled to both the first vapor chamber (18) and the second vapor chamber (30).
However, Progl fails to disclose, at least, the aforementioned allowable subject matter of claim 21.
In the Written Decision filed in the Korean Patent Office (KPO) on March 25, 2022 also provides no rejection for the claims since the KPO indicates that all of the claims are in condition for allowance.
Furthermore, in the International Preliminary Report on Patentability Chapter II filed in the US Patent Office on November 15, 2021 and in the Written Opinion of the International Search Authority filed in the US Patent Office on November 19, 2020, both actions also indicate that all of the claims are in condition for allowance.
The remaining prior art references of record teach other heat pipe/vapor chamber cooling structures.  However, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as respectively claimed in claims 19 and 21, subject to the obviation of the objections noted above.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to a mobile device that utilizes a rotatable joint that permits a second heat pipe to rotate relative to a first heat pipe (US 6253836, US 20080130221, JP H10132477), the use of a graphite thermal strap (US 6367509), laptops being able to rotate to at least 180 degrees (US 10401926, US 20090244843).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835